Colonel T.L. Goodwin, Director Arkansas State Police P.O. Box 5901 Little Rock, AR 72215
Dear Colonel Goodwin:
You have requested an opinion regarding the Arkansas Freedom of Information Act (FOIA), under the authority granted in A.C.A.25-19-105(c)(3)(B). Specifically, you have asked what portions of the personnel file of former Trooper Tommy F. Robinson are available for public inspection under the FOIA.
It is my opinion, following a review of the file in question, that some information is exempt from public inspection under Section25-19-105(c)(1), which states:
  However, all employee evaluation or job performance records, including preliminary notes and other materials, shall be open to public inspection only upon final administrative resolution of any suspension or termination proceeding at which such records form the basis for the decision to suspend or terminate the employee and if there is a compelling public interest in their disclosure.
Therefore, those records which have been identified as job performance records are exempt from public review by the plain language of the Act.  These records include letters of commendation and complaint, the records relating to investigations into complaints, results of a medical test, and a scholastic record.
The remaining information contained in the file is available for public inspection.  This includes an employment application and references, letters of transfer and resignation.
Please note that the FOIA specifically provides that a person on whom a record is kept shall have access to the records which are otherwise exempt.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.